DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.  Claims 1 – 17 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 1, the phrase “the pumping structure is a single-port pumping structure with the opening being the only connection of the at least two actuation chambers and the evaluation chamber to an outside of the pumping structure” is not supported by the originally filed disclosure and therefore constitutes new matter.  There is no disclaimer with regards to any additional ports in the originally filed specification.  The mere absence of a positive recitation of any additional ports is not a basis for exclusion of any additional ports (MPEP 2173.05 {i}).
In Re Claim 13, the phrase “the opening is the only connection of the at least two actuation chambers and the evaluation chamber to an outside of the pumping structure” is not supported by the originally filed disclosure and therefore constitutes new matter.  There is no disclaimer with regards to any additional connections from the chambers to the outside (in the originally filed specification).  The mere absence of a positive recitation of any additional connections from the chambers to the outside is not a basis for exclusion of any additional connections (MPEP 2173.05 {i}).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zook (PG Pub US 20030186462 A1) in view of Gullbrand (PG Pub US 20160171869 A1).

In Re Claim 1, Zook discloses a pumping structure ( see  the embodiment of Figures 1C – 1E) comprising: - a membrane (13; paragraph [0026]), - an actuation chamber (17; paragraph [0026]), - one evaluation chamber (23; paragraph [0025]) comprising an opening (29; paragraph [0025]) to an outside of the pumping structure (29 is described as a sampling port, therefore gas outside the pumping structure is being sampled, therefore the opening is to an outside of the pumping structure), - the actuation chamber (17) is directly connected to the evaluation chamber (23) via a channel (19; paragraph [0025], or connection between 17 and 19 also reads on a channel); and - the pumping structure is a single-port (see flow arrows in Figure 1D and 1E, the inflow and outflow both occur at the same port 29) pumping structure with the opening (29) being the only connection of the actuation chamber (17) and the evaluation chamber (23) to an outside of the pumping structure (This limitation is met when valve 15 is closed as stated in paragraph [0027], after which the fresh air is inhaled through port 29 when the diaphragm moves up; thereafter as stated in paragraph [0028], the air is exhaled through the same port 29 when the diaphragm moves down {“pushes the sample out of the sensor head”}).
Zook only discloses one membrane and one actuation chamber, therefore it does not disclose two membranes and two actuation chambers.  Also, Zook states that the diaphragm is electrostatically actuated (paragraph [0028]), but it does not explicitly disclose the claimed electrodes (which are needed to enable electrostatic actuation).
However, Gullbrand discloses an electrostatically actuated pumping structure (Figure 1c embodiment only, details of the actuation chamber 105 in Figure 1c are shown in Figure 4, note that there are a plurality {“N”} of actuation chambers 105) comprising: - at least two membranes (427; Figure 4, each of the actuation chambers in Figure 1c has a membrane, therefore there are a plurality of membranes), - at least two actuation chambers (476; paragraph [0037]; Figure 4), - one evaluation chamber (101; paragraph [0020]; Figure 1c) comprising an opening (paragraph [0027]: “dedicated inlet port”) to an outside of the pumping structure (Figure 2 shows that air from the outside {“entrained air”} is drawn in), and - at least three electrodes (there are at least four electrodes, two for each actuation chamber shown in Figure 4, i.e. 421 is one of the two electrodes as suggested in paragraph [0039]: “upper spacer 425 can be conductive, as can be the baffle 421”, 431 is the other of the two electrodes as suggested in paragraph [0038]: “bottom conductor 421”; paragraph [0039] states that the drive signal is applied through these electrodes to cause oscillation of the membrane), wherein - each of the at least two membranes (427) is arranged between two (421, 431) of the at least three electrodes in a vertical direction which is perpendicular to a pumping surface of the at least two membranes (427) as depicted in Figure 4, - each of the at least two actuation chambers (476) is arranged between one of the at least two membranes (427) and one electrode (421) of the at least three electrodes in the vertical direction as shown in Figure 4, - each of the at least two actuation chambers (476) is directly connected to the one evaluation chamber (101) via a channel (orifice 423 in Figure 4 which connects to 103 in Figure 1c which connects to 101 as shown in Figure 1c).  Note that Gullbrand discloses a single port pumping structure (paragraph [0027] and Figure 2 disclose a dedicated port for sampling/sensing the ambient air) which suggests that the port is the only connection of the actuation chamber and evaluation chamber to the outside of the pumping structure.

    PNG
    media_image1.png
    585
    995
    media_image1.png
    Greyscale

Figures 1D-1G of Zook showing modification of Figure 1c of Gullbrand
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the one actuation chamber and one membrane of Zook with the at least two membranes and at least two actuation chambers as taught by Gullbrand because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art – MPEP 2144.04 (VI-B).

In Re Claim 2, the combined references above disclose all the limitations of Claim 1, and Gullbrand further discloses that the channels (423, Figure 4) extend parallel to a main direction of extension (this would be a vertical center-line in Figure 4 and a horizontal center-line in Figure 1c) of the evaluation chamber (101).

    PNG
    media_image2.png
    432
    611
    media_image2.png
    Greyscale

Annotated Figure 1c of Gullbrand
In Re Claim 3, the combined references above disclose all the limitations of Claim 1, and Gullbrand further discloses that the evaluation chamber (101, Figure 1c) has a symmetry axis (see annotated figure above) which is parallel to a main direction of extension of the evaluation chamber (101; Figure 1c) and the actuation chambers (105; Figure 1c) are arranged axisymmetrically (the uppermost actuation chamber 105 {#1} and the lowermost actuation chamber 105 {#N} are axisymmetrically arranged) with respect to the symmetry axis of the evaluation chamber (101).

In Re Claim 4, the combined references above disclose all the limitations of Claim 1, and Zook further discloses that each actuation chamber (17) comprises a pumping volume given by the difference between the volume of the respective actuation chamber (17) for the case that the membranes (13) are not deflected (Figure 1E) and the volume of the respective actuation chamber for the case that the membranes (13) are fully deflected (Figure 1D)(the claimed volume is formed as a result of deformation of the membrane during suction and discharge strokes; see paragraph [0026]).

In Re Claim 5, the combined references above disclose all the limitations of Claim 4, although the combined references above do not disclose the relationship between the volumes (paragraph [0026] of Zook: “volume of gas”) of the evaluation chamber and actuation chambers, actuation chamber volume is a variable that effects the resulting flow rate into and out of the pumping structure through inlet/outlet (29 of Zook), and has therefore been established as a result effective variable; evaluation chamber volume is a variable that effects the resulting flow rate into and out of the pumping structure through inlet/outlet (29 of Zook), and has therefore been established as a result effective variable. The claimed relationship that the evaluation chamber volume equals the sum of the volumes of the actuation chambers would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because the claimed relationship is essentially establishing an optimum volume of the evaluation chamber relative to volumes of the actuation chambers, which is essentially discovering optimum values of result effective variables, which has been held to involve only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In Re Claim 6, the combined references above disclose all the limitations of Claim 1, and Zook further discloses that the pumping structure is configured to pump gases (paragraph [0026]).

In Re Claim 7, the combined references above disclose all the limitations of Claim 1, and Gullbrand further discloses that the membranes (427) comprise an electrically conductive material (paragraph [0042]).

In Re Claim 8, the combined references above disclose all the limitations of Claim 1, and the designated pumping structure of Zook (which excludes valve 15) is free of valves, the designated pumping structure of Gullbrand is also clearly free of valves.

In Re Claim 9, the combined references above disclose all the limitations of Claim 1, and both Zook and Gullbrand are related to a particle detector (paragraph [0001] of Zook and paragraph [0012] of Gullbrand).

In Re Claims 10 and 11, the combined references above disclose all the limitations of Claim 1, and Gullbrand discloses that the evaluation chamber (101) can include optical sensors (paragraph [0018]), it is well known (MPEP 2144.03) that an optical sensor includes a light source and a photodetector.

In Re Claim 12, the combined references above disclose all the limitations of Claim 1, and Zook discloses that particles (of “chemical” in paragraph [0001]) are detected within the evaluation chamber (23; paragraph [0025]).

In Re Claim 13, paragraph [0051] of Gullbrand states that the actuation chambers of Figure 5q are driven by a common drive signal to provide in phase operation which means that the voltage is applied to the lower electrodes simultaneously, further, Gullbrand also states in paragraph [0042] that the drive signal is AC which means that voltage is alternated between electrodes and that voltage is applied to the upper electrode as well.  One of the electrodes (421, 431) of Gullbrand can be designated an upper electrode and the other of the electrodes (421, 431) can be designated a lower electrode.  Zook and Gullbrand as applied to Claim 1 discloses as apparatus which anticipates the claimed method steps because MPEP 2112.02-I states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.

In Re Claim 16, the combined references above disclose all the limitations of Claim 1, and Figure 1c of Gullbrand discloses that the evaluation chamber (101) is arranged below the at least two actuation chambers (105) in the vertical direction (the vertical direction is along a horizontal line in Figure 1c).

In Re Claim 17, the combined references above disclose all the limitations of Claim 1, and Figure 4 of Gullbrand discloses that the channel (423) between each of the at least two actuation chambers (476) and the evaluation chamber (101) is the only opening of the respective actuation chamber (476).


Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zook (PG Pub US 20030186462 A1) in view of Gullbrand (PG Pub US 20160171869 A1) and as evidenced by Cabuz (PG Pub US 20030136178 A1).

In Re Claim 14, Zook and Gullbrand disclose all the limitations of Claim 1, and the membrane (427) would be deflected in the direction of the upper electrode (431) when a voltage potential is applied to the upper electrode (431) and the membrane (427) would be deflected in the direction of the lower electrode (421) when a voltage potential is applied to the lower electrode (421) as evidenced by Cabuz in Figure 2 and paragraph [0005]: “The flexible diaphragm is attracted toward either the upper or lower layer by applying an electrical potential to either the upper or lower layer conductive portion relative to the interposing diaphragm layer”.

In Re Claim 15, Zook and Gullbrand disclose all the limitations of Claim 1, and the application of voltage would be alternated between upper electrode (431) and lower electrode (421) to accomplish the pumping function as evidenced by Cabuz in Figure 4 and paragraph [0039]: “For example, the portion of diaphragm 240 within pumping chamber 202 can be moved upward by applying an electrical potential to upper conductive surface 220. Diaphragm 240 can be pulled downward within pumping chamber 202 by applying an electrical potential to bottom conductive surface 224”.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 October 2022